Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 12th, 2021 has been entered. Claims 1-8 and 10 remain pending in the application. Claim 1 has been amended, claim 9 has been cancelled, and no additional claims have been added. Applicant’s amendments to the Specification has overcome each and every objection previously set forth in the Non-Final Office Action mailed October 13th, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, and 10 as being unpatentable over Evans et al. (US2003010218A1), hereinafter Evans, in view of Quella (US2008083722A1), further in view of Hunot et al. (US20050061161A1), hereinafter Hunot.
Regarding claim 1, Evans teaches (Fig. 1, [0016] lines 1-2) a food heating device with multilayer shelf (10), comprising: a first side wall member (18); a second side wall member (18); a base (16), two sides of the base being respectively connected to the first side wall member and the second side wall member, an external surface of the base being provided with a temperature control panel (42), a plurality of bottom heating rollers (22) being disposed above the base and between the first side wall member and the second side wall member ([0021] lines 6-9); and (Fig. 2) at least one shelf support (24a-
Evans does not teach a bottom cover member at least comprising a bottom cover body and at least one bottom connecting component connected to the bottom cover body, wherein the bottom connecting component is connected to the base, and the bottom cover body is capable of being opened and closed by a certain angle above the bottom heating rollers; at least one middle lamp body being disposed under the middle heating rollers; a middle cover member at least comprising a middle cover body and at least one middle connecting component connected to the middle cover body, wherein the middle connecting component is connected to the shelf support, and the middle cover body is capable of being opened and closed by a certain angle above the middle heating rollers; the shelf support is connected with a middle plate, and the middle plate is correspondingly disposed under the middle heating rollers; and a top lamp bracket comprising at least one lamp body and at least one connecting component disposed on two sides of the lamp body, the connecting component being connected to the first side wall member and the second side wall member to have the lamp body cross and illuminate above the first side wall member and the second side wall member.
Quella teaches (Fig. 1) a heated food display (10) with a cover member (24 and 22) at least comprising a cover body (24) and at least one connecting component connected to the cover body, wherein the connecting component is connected to the base (16) , and the cover body is capable of being opened and closed by a certain angle above the bottom heating rollers ([0013]); at least (Fig. 4) one lamp body (66) being disposed over the heated food display’s shelving tiers (22); and (Fig. 4) a top lamp bracket (54) comprising at least one lamp body (66) and at least one connecting component disposed on two sides of the lamp body, the connecting component being connected to the first side 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Quella to provide both a bottom and middle cover member at least comprising a cover body and at least one connecting component connected to the cover body, wherein the connecting component is connected to the base, and the cover body is capable of being opened and closed by a certain angle above the bottom heating rollers; at least one middle lamp body being disposed under the middle heating rollers (and thus above the bottom tier); and a top lamp bracket comprising at least one lamp body and at least one connecting component disposed on two sides of the lamp body, the connecting component being connected to the first side wall member and the second side wall member to have the lamp body cross and illuminate above the first side wall member and the second side wall member. Doing so would facilitate the insertion and removal of the food product as well as provide light to the container, illuminate the food product, and backlight a sign panel coupled to the container.
Hunot teaches (Fig. 10) a roller grill assembly (20) comprising a shelf support (24) ([0056]), wherein the shelf support is connected with a plate (64, comprising 66 and 74), and the plate is correspondingly disposed under the heating rollers ([0057]). Hunot teaches a shelf support connected with a plate and the plate is correspondingly disposed under the heating rollers as it enables a grease drip tray to rest on the shelf support beneath the roller tubes to catch grease and fluids dripping therefrom ([0057] lines 13-14).

Regarding claim 2, Evans further teaches (Fig. 1) the temperature control panel (42) is electrically connected to the bottom heating rollers (22) and the middle heating rollers (22) to control the temperatures of the bottom heating rollers and the middle heating rollers ([0021] lines 6-9).
Regarding claim 3, Hunot further teaches (Fig. 5) an openable plate (40) disposed between the first side wall member and the second side wall member, and the openable plate is capable of being opened to expose the temperature control panel (38) of the base or being closed to cover the temperature control panel of the base (Fig. 3). Hunot teaches an openable plate capable of being opened to expose the temperature control panel or closed to cover the temperature control panel to cover up the controls and block the front view of the grill drip tray, providing a more attractive and aesthetic display ([0069] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Evans in view of Quella, further in view of Hunot, to further incorporate the teachings of Hunot to provide an openable plate disposed between the first side wall member and the second side wall member, and the openable plate is capable of being opened to expose the temperature control panel of the base or being closed to cover the temperature control panel of the base. Doing so would provide a more attractive and aesthetic display, as the openable plate is capable of being opened to expose the temperature control panel or closed to cover the panel to cover up the controls and block the front view of a grill drip tray.
claim 4, Quella further teaches (Fig. 3) that the top lamp bracket (54) is further connected with a plate (58). Quella teaches that the top lamp bracket is further connected with a plate so that the lamp holder is suspended from the bottom of the plate ([0019] lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Evans in view of Quella, further in view of Hunot, to further incorporate the teachings of Quella to include that the top lamp bracket is further connected with a plate. Doing so would enable the lamp holder to be suspended from the bottom of the plate.
Regarding claim 7, Evans further teaches that both of the bottom heating roller and the middle heating roller comprise roller bodies and electric heating tubes, the roller body is a hollow tube, and the electric heating tube is disposed in the roller body ([0021]).
Regarding claim 8, Evans further teaches (Fig. 1) that the base is connected with a bottom plate (16), and the bottom plate is correspondingly disposed under the bottom heating rollers (22).
Regarding claim 10, Quella further teaches (Fig. 1) the cover body (24) is made by transparent material ([0013] line 13). Quella teaches the cover body is of transparent material to facilitate viewing the food product by the consumer ([0002] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Evans in view of Quella, further in view of Hunot, to further incorporate the teachings of Quella to include that the bottom cover body and the middle cover body are made by transparent material. Doing so would facilitate viewing the food product by the consumer.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans in view of Quella and Hunot, further in view of Colston (US20170065124A1).
claim 5, the combination of Evans in view of Quella, further in view of Hunot, teaches all of the elements of the claimed invention as stated above except that an end of the bottom connecting component is connected to the bottom cover body, another end of the bottom connecting component is connected to a rear side of the base, the bottom connecting component comprises a rotation axle, and the rotation axle is to have the bottom cover body connected to the bottom connecting component be capable of being opened and closed upwardly and downwardly by a certain angle.
Colston teaches (Fig. 1) a multi-tiered grill rack system ([0003] lines 2-3) wherein an end of the connecting component is connected to the grill cover body (110), another end of the connecting component is connected to a rear side of the base (102), the bottom connecting component comprises a hinge, and the hinge is to have the grill cover body connected to the connecting component be capable of being opened and closed upwardly and downwardly by a certain angle ([0065] lines 8-10). Colston teaches the hinged grill cover wherein an end of the connecting component is connected to the cover body, another end is connected to a rear side of the base, and that the hinge is to have the grill cover body connected to the connecting component be capable of being opened and closed upwardly and downwardly by a certain angle so that when the lid is closed, the device can retain heat and smoke within the oven compartment to cook and smoke the food product ([0005] lines 2-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Evans in view of Quella, further in view of Hunot, to incorporate the teachings of Colston to include that an end of the bottom connecting component is connected to the bottom cover body, another end of the bottom connecting component is connected to a rear side of the base, the bottom connecting component comprises a rotation axle, and the rotation axle is to have the bottom cover body connected to the bottom connecting component be capable of being opened and closed upwardly and downwardly by a certain angle. Doing so would 
Regarding claim 6, the combination of Evans in view of Quella, further in view of Hunot, teaches all of the elements of the claimed invention as stated above except that an end of the middle connecting component is connected to the middle cover body, another end of the middle connecting component is connected to a rear side of the shelf support, the middle connecting component comprises a rotation axle, and the rotation axle is to have the middle cover body connected to the middle connecting component be capable of being opened and closed upwardly and downwardly by a certain angle.
Colston teaches (Fig. 1) a multi-tiered grill rack system ([0003] lines 2-3) wherein an end of the connecting component is connected to the grill cover body (110), another end of the connecting component is connected to a rear side of the base (102), the bottom connecting component comprises a hinge, and the hinge is to have the grill cover body connected to the connecting component be capable of being opened and closed upwardly and downwardly by a certain angle ([0065] lines 8-10). Colston teaches the hinged grill cover wherein an end of the connecting component is connected to the cover body, another end is connected to a rear side of the base, and that the hinge is to have the grill cover body connected to the connecting component be capable of being opened and closed upwardly and downwardly by a certain angle so that when the lid is closed, the device can retain heat and smoke within the oven compartment to cook and smoke the food product ([0005] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Evans in view of Quella, further in view of Hunot, to incorporate the teachings of Colston to include that an end of the middle connecting component is connected to the middle cover body, another end of the middle connecting component is connected to a rear side of the shelf support, the middle connecting component comprises a rotation axle, and the rotation axle is to have the middle cover body connected to the middle connecting 
Response to Arguments
Applicant’s arguments filed on January 12th, 2021 with respect to the rejections of claims 1-10 have been fully considered but are not persuasive.
In response to Applicant’s arguments that “the shelf support is connected with a middle plate, and the middle plate is correspondingly disposed under the middle heating rollers” is not known in the art, the Examiner respectfully disagrees. As described above in the 35 U.S.C. 103 rejection of claim 1, Hunot discloses a roller grill assembly comprising a shelf support with a plate disposed under the heating rollers to enable a grease drip tray to rest on the shelf support beneath the roller tubes to catch grease and fluids dripping therefrom. Although Hunot does not teach a middle set of heating rollers or, correspondingly, a middle plate, those claim conditions are not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts.
MPEP § 2144.04 cites the court decision from In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As taking the plate disposed under the bottom heating rollers to enable a grease tray to rest on the shelf support beneath the roller tubes to catch grease dripping therefrom as taught by Hunot and shifting it to be disposed under the middle heating rollers does not modify the operation of the device nor produce a new or unexpected result, these claim limitations are considered a rearrangement of parts and are thus not considered inventive under MPEP § 2144.04.

Although Quella does not teach a middle lamp disposed beneath the middle plate between the side panels, those claim conditions are considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts. As taking the lamp body connected to the first side wall member and the second side wall member to illuminate above the side wall members and shifting it to be disposed under the middle plate does not modify the operation of the device nor produce a new or unexpected result, these claim limitations are considered a rearrangement of parts and are thus not considered inventive.
In response to Applicant’s arguments that placing a middle plate in the invention disclosed by Quella will hinder the heating of the lower layer of food and thus disqualifies it from being combined with Evans, the Examiner respectfully disagrees. A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. MPEP § 2145 states that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In this case, one of ordinary skill in the art would have recognized that the heating of food on a roller grill is achieved from the roller tubes located beneath the food, not 
In response to Applicant’s arguments that Colston discloses only one heat shield positioned in the most bottom side and thus disqualifies it from being combined Evans, the Examiner respectfully disagrees. MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts cites the court case In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that ruled that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” As duplicating the heat shield as taught by Colston to provide both a bottom and middle cover member capable of being opened and closed by a certain angle above the heating rollers does not produce a new and unexpected result, it would have been obvious to one of ordinary skill in the art to do so. 
In response to Applicant’s arguments that the middle plate of Colston cannot isolate the food’s smell of the upper layer and lower layer and thus the middle plate of Colston cannot be used in Evans, the Examiner respectfully disagrees. Although the claims of an application are interpreted in light of the specification, limitations from the specification are not read into the claims. That being said, neither the claims nor the specification of the present application disclose that isolating the food’s smell of the upper and lower level is a limitation of the present invention.
In response to Applicant’s arguments that Colston cannot be combined with Evans as Evans discloses a roller heating device and Colston discloses a direct and/or radiant heating device, the Examiner respectfully disagrees. As stated above, a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. While Evans and Colston teach different heating sources, roller heating and direct and/or radiant heating, respectively, they both provide the same functionality: to heat food placed within the device. Therefore, it would have been obvious to a person of ordinary skill in the art to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 22, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761